Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       16-SEP-2020
                          SCWC-XX-XXXXXXX
                                                       12:12 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                        STATE OF HAWAI‘I,
         Petitioner and Respondent/Plaintiff-Appellant,

                                vs.

                  TIANA F.M. SAGAPOLUTELE-SILVA,
          Respondent and Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 1DTA-18-01227)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
      and Circuit Judge Wong, assigned by reason of vacancy)

          Petitioner and Respondent/Plaintiff-Appellant, State

of Hawai‘i’s application for writ of certiorari filed on

August 13, 2020, is hereby accepted, and will be scheduled for

oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

          DATED:   Honolulu, Hawai‘i, September 16, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Paul B.K. Wong